Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s arguments and amendments filed 02/07/2022 is acknowledged. In the amendments, claims 2-11 have been canceled and new claims 20-29 have been added. Invention of Group II (claims 2-9 and 11-13) were examined in the previous office action and the new claims 20-29 being directed to solid-phase microextraction instrument, have been included in Group II invention. Claim 28 of the new claims do not read on the elected species of hydrophilic-lipophilic-balance particle. Therefore, pending claims 12-13, 20-27 and 29 of Group II invention are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12-13, 20-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites sorptive particulate material immobilized in fluorocarbon polymer that comprises polyvinylidene fluoride (PVDF) covering at least a portion of the support and new claim 20 recites wherein the fluorocarbon polymer consists of PVDF.
As claimed in claim 12, the extraction coating comprising a support wherein a portion of the support is covered with a fluorocarbon polymer that comprises PVDF and a sorptive material is immobilized in the fluorocarbon polymer comprising PVDF. As claimed in claim 12 , the extraction coating comprising a support wherein a portion of the support is covered with a PVDF and a sorptive material is immobilized in the PVDF. Therefore, claim 12 can be interpreted as the sorptive material is directly immobilized in the PVDF wherein the PVDF does not have any other molecules and wherein the PVDF covers at least a portion of the support. 
The above extraction coating with PVDF does not have clear descriptive support in the original specification. The original specification (i.e. the specification of parent application 15446972) have not disclosed any PVDF polymer and solid support having fluorocarbon monomer or a mixture of monomers that include a fluorocarbon monomer. The original disclosure recites various monomers including vinyl fluoride (VF1), vinylidene fluoride (VDF), tetrafluoroethylene (TFE), hexafluoropropylene (HFP), perfluoropropylvinylether (PPVE), perfluoromethylvinylether (PMVE), or chlorotrifluoroethylene (CTFE); or the mixture of monomers comprises: vinyl fluoride (VF1), vinylidene fluoride (VDF), tetrafluoroethylene (TFE), hexafluoropropylene (HFP), perfluoropropylvinylether (PPVE), perfluoromethylvinylether (PMVE), chlorotrifluoroethylene (CTFE), or a combination thereof, and optionally ethylene (E) and/or propylene (P) (see claim 3 of the original disclosure). Throughout the original specification, the only specific disclosure for fluorocarbon polymer is a copolymer of tetrafluoroethylene and 2,2-bistrifluoromethyl-4,5-difluoro-1,3-dioxole and PTFE and PTEF with HLB particle is disclosed. However throughout the original specification PVDF poly has not been disclosed and a fluorocarbon polymer consisting of PVDF for immobilization of various sorptive materials as disclosed in claim 27 have not been disclosed. 
The original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA 1967). The court noted that with respect to In re Ruschig 379 F.2d 990, 154 In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 20, 22, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al (polymers 2016, hereinafter “Davenport”) and as evidenced from He et al (Ind. Eng. Chem. Res. 2007).
Davenport teaches a fluorocarbon polymer consisting of polyvinylidene fluoride (PVDF) with porosity for loading of adsorptive and catalytic materials. Davenport teaches iron/palladium catalytic nanoparticles immobilized in the polymer matrix. Note the claim 12 does not defined as to how the sorptive particulate material is immobilized and thus encompass immobilization through other polymeric materials or functional group. (Abstract). Davenport teaches casting the polymer matrix on glass plate or commercial support (section 2.2.). Davenport teaches iron oxide nanoparticle (Fe/Pd core-shell) immobilized inside the polymeric matrix (section 2.4 and page7 and Fig.3). Davenport does not mention sorptive property of the Fe/Pd bimetallic nanoparticle, but however, as evidenced from the reference of He (Ind. Eng. Chem. Res. 2007), Fe/Pd nanoparticle is stabilized by carboxymethyl cellulose (CMC) wherein CMC molecules were absorbed to iron nanoparticles through the carboxylate groups through monodentate complexation, and thus the Fe/Pd particles is considered as sorptive particulate material. 
Moreover, the term “sorptive particulate material” has not been clearly defined in the specification and thus in the absence of a clear definition, a particulate material that that can attach to a molecule would be considered as a sorptive particulate because “sorptive” is defined as “relating to sorption” (Collins online: https://www.collinsdictionary.com/us/dictionary/english/sorptive)  and   “sorption” is 
https://www.collinsdictionary.com/us/dictionary/english/sorption). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2014/0274660).
In regards to claim 12, Kabir discloses a fabric phase sorptive extractor (FPSE) comprising:
A flexible fabric: and 
at least one gel film bound to (i.e. Immobilized) the flexible fabric, wherein the gel film comprises at least two of: a metal oxide portion; a siloxy portion; and an organic portion (Claim 1). Kabir teaches that the FPSE is draped over a solid surface (i.e. a support) (Abstract) of placing at least a portion of the FPSE on a portion of a solid surface. Kabir teaches that the metal oxide portion can be iron oxide, graphene moieties or carbon nanotube. Kabir teaches that the siloxy and organic portion are polymeric. Kabir teaches that the organic portion can be carobn nanotube. Kabir teaches that the flexible fabric can be selected from polyvinylidene fluoride (PVDF) 
Kabir does not specifically teach polyvinylidene fluoride for the flexible fabric, but however, there only few selections for the flexible fabric (see claim 2), which would easily place Applicants invention in possession of the public at the time of the claimed invention. The indiscriminate selection of "some" among "many" is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).
In regards to claim 9, Kabir teaches that the metal oxide portion can be iron oxide, graphene moieties or carbon nanotube (claim 4) and the organic portion can be carobn nanotube (claims claim 8), and nanotube can be considered as nanoparticle.
In regards to claim 13, as described above, Kabir teaches the FPSE on a solid surface or on a portion of a solid surface but however, Kibir did not disclosed the material of the solid surface. However, various types of solid surface for various applications of the sorptive material would be considered obvious to one of ordinary skilled in the art absent showing of unexpected property with a particular type of solid support.
Claims 12-13, 20-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al (polymers 2016, hereinafter “Davenport”) and as evidenced from He et al (Ind. Eng. Chem. Res. 2007).
Davenport has been described above for claims 12, 20, 22, 25, 26 and 27 for solid-phase microextraction system comprising a support, and an extraction coating comprising a sorptive particulate material immobilized in fluorocarbon polymer that comprises polyvinylidene fluoride covering at least a portion of the support.

Davenport however, discloses PVDF membrane with various porosity (page 6) and teaches particles having variation in sizes (page 7) and thus nanoparticles with various surface area and PVDF membrane with various C-F and C-H ratios would be obvious to one of ordinary skilled in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 13, as described above, Davenport discloses casting the polymer matrix on glass plate or commercial support but does not mention the material of the support, but however, various commercial support materials including metal support, silica support (note that glass is made of silica), plastic or other types of support materials would be considered obvious to one of ordinary skilled in the art.
In regards to claim 29, Davenport discloses memebrane pores for immobilization of Fe/Pd Fe/Pd core-shell nanoparticle, but however, immobilization of various other particles, as for example, DVB particle or silica patricles in the membrane pores for various applications would be considered obvious variations for various applications absent showing of unexpected advantages.
Response to argument
Applicant's arguments filed 02/07/2022 have been fully considered and are persuasive to overcome obviousness double patenting rejection under 35 USD 112 (d) in view of the amendments but however, Applicant’s arguments are not persuasive to overcome the rejections under 35 USC 102 and 35 USC 103. Moreover, a further review of the claims necessitated new grounds of rejection under 35 USC 112(a) as described in this office action.
In regards to rejection under 35 USC 102(a)(1) and 35 USC 103 over Davenport, Applicant argued that Davenport’s resulting polymer is acrylate polymer, not the PVDF membrane and the acrylate polymer that immobilizes the Fe/Pd is not “a fluorocarbon polymer that comprises polyvinylidene fluoride (PVDF)”.
The above arguments have fully been considered but are not found persuasive because Davenport disclose fluorocarbaon polymer consisting of PVDF. The polymer is functionalized to provide carboxyl functional group within memebrane pores utilizing acrylic acid and sodium acrylate for immobilization of Fe/Pd and the PVDF functionalized with carboxylic group does not make the PVDF a acrylate polymer as suggested by Applicant. The extraction coating of instant claim comprises a sorptive particulate material immobilized in a fluorocarbon polymer that comprises polyvinylidene fluoride (PVDF). The claim is not limited to immobilized sorptive paticulate material immobilized directly and without any other molecules to the PVDF. The “comprising” term before PVDF allows the PVDF having other molecules, as for example, functional group or other attached polymer. Moreover, the “comprising” term before the recitation “a sorptive particulate materisl immobilized in fluorocarbon 
In regards to 35 USC 103 rejection over Kabir, Applicant’s arguments are persuasive to overcome claims 2-9 and 11 but however, rejection of claims 12 and 13 have been maintained because the comprising term in the claims allow the PVDF having other molecules or other polymeric materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641